NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER




                                             Electronically Filed
                                             Intermediate Court of Appeals
                                             CAAP-XX-XXXXXXX
                                             31-MAY-2022
                                             07:55 AM
                                             Dkt. 103 ODSLJ
                        NO. CAAP-XX-XXXXXXX


                IN THE INTERMEDIATE COURT OF APPEALS

                      OF THE STATE OF HAWAI#I


            IN THE MATTER OF THE MAXIMO P. ESTEBAN TRUST
                         DATED MAY 20, 1993


         APPEAL FROM THE CIRCUIT COURT OF THE FIRST CIRCUIT
                       (CASE NO. 1TR121000204)


                               ORDER
  (By:   Hiraoka, Presiding Judge, Wadsworth and McCullen, JJ.)

          Upon review of the record, it appears that we lack
appellate jurisdiction over Petitioners-Appellants Jean Esteban
and Veronica Esteban's appeal from the Circuit Court of the First
Circuit's "Order Granting in Part and Denying Part Remainder of
'Petition for Stay Order'; to Remove Trustee; Liens; Hold the
Funds and Place into the Maximo P. Esteban Estate; Compel
Discovery of the P. No. 97-0596 Filed August 24, 2020," and
"Order Granting Remainder of Petition for Authority to Distribute
the Deposit Sum of $146,083.52, and to Sell Real Property, Filed
August 6, 2020" (collectively, Orders), both filed on June 9,
2021, because the circuit court has not entered a final,
appealable judgment, and the Orders are not independently
appealable.
          An aggrieved party cannot obtain appellate review of a
circuit court's interlocutory orders in a civil case, under
Hawaii Revised Statutes (HRS) § 641-1(a) (2016), until the
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

circuit court has reduced its dispositive rulings to an
appealable, final judgment under Hawai#i Rules of Civil Procedure
Rule 58. Jenkins v. Cades Schutte Fleming & Wright, 76 Hawai#i
115, 119, 869 P.2d 1334, 1338 (1994). Here, the circuit court
has not entered a final, appealable judgment.
          Further, the Orders do not satisfy the requirements for
appealability under the collateral-order doctrine or HRS § 641-
1(b). See Greer v. Baker, 137 Hawai#i 249, 253, 369 P.3d 832,
836 (2016) (reciting the requirements for appeals under the
collateral-order doctrine); HRS § 641-1(b) (2016) (reciting the
requirements for leave to file an interlocutory appeal).
          In addition, the Order is not independently appealable
under the Forgay doctrine because it does not confirm the sale of
the subject property (Property), direct the immediate
distribution of sale proceeds, or direct Veronica to surrender
her interest in the Property immediately. See Greer, 137 Hawai#i
at 253, 369 P.3d at 836 (reciting the requirements for appeals
under the Forgay doctrine).
          Therefore, IT IS HEREBY ORDERED that the appeal is
dismissed for lack of appellate jurisdiction.
          DATED: Honolulu, Hawai#i, May 31, 2022.

                                      /s/ Keith K. Hiraoka
                                      Presiding Judge

                                      /s/ Clyde J. Wadsworth
                                      Associate Judge

                                      /s/ Sonja M.P. McCullen
                                      Associate Judge




                                  2